ITEMID: 001-5027
LANGUAGEISOCODE: ENG
RESPONDENT: MLT
BRANCH: ADMISSIBILITY
DATE: 2000
DOCNAME: BUHAGIAR v. MALTA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Christos Rozakis
TEXT: The applicant is a Maltese national, born in 1947 and living in Pieta, Malta.
She is represented before the Court by Professor Ian Refalo, a lawyer practising in Valletta, Malta.
The applicant, who is illiterate, was the tenant of M.F.R.
On 6 November 1996 M.F.R. requested the Rent Regulation Board (“the Board”) to grant her a re-possession order on the ground that the applicant had failed to pay rent. The applicant had been put on notice by M.F.R. that she was in arrears of rent in letters dated 15 November 1993 and 3 October 1994, the latter letter containing a warning that legal proceedings might be issued against her if she continued to fail to pay her rent.
The applicant was notified that she must appear before the Board on 8 January 1996 at 9 a.m. for a hearing on her landlady’s request for re-possession of her home.
The applicant failed to attend the hearing. M.F.R. did appear and gave evidence in support of her application for re-possession. On 7 May 1996 the Rent Regulation Board ordered that the applicant be evicted, being satisfied that she had been duly served with notice of the date of the hearing and of the nature of the summons served on her. An eviction warrant was issued on 9 October 1996.
The applicant appealed to the First Hall of the Civil Court, seeking a declaration that her right to a fair hearing had been breached and, in consequence, that the Board’s decision ordering her eviction was void. The applicant contended in particular that she could neither read nor write and that when she received the summons to appear before the Board she did not understand its contents. On that account the applicant maintained that she was not in a position to contest her landlady’s claim.
In its judgment of 23 March 1998 the First Hall of the Civil Court ruled against the applicant. The court found that M.F.R.’s application to the Board was served on the applicant on 9 November 1995 as evidenced by the fact that the applicant signed “the relative postal pink card.” However, she tore up the application, believing it to be a letter from the tax authorities. In the Court’s opinion:
“... the applicant acted unwisely when she tore up official documents not knowing what they referred to. ... It was her choice to remain ignorant of the contents ... since it was within her power to find out what the contents were. Her behaviour was not one in good faith. ... If the Court gives its approval to the maxim that says where ignorance is bliss it is folly to be wise, then everyone would act stupid in order to avoid paying his due.”
The First Hall of the Civil Court also gave weight to the fact that the applicant had been warned that her landlady might take legal proceedings against her and for that reason she should have been more cautious when she received official documents.
The applicant appealed to the Court of Appeal. She contended inter alia that the court documents sent to her through the post contained nothing to indicate their importance or how she was to proceed.
On 16 November 1998 the Court of Appeal upheld the decision of the First Hall of the Civil Court. The court found that the applicant was highly irresponsible with respect to official documents she received. The Court of Appeal rejected the applicant’s submission that the summons should have been hand delivered by a court official given that postal service of court documents was a universally recognised method of service. The court found that the applicant capriciously chose not to inform herself of the nature of the document she received by seeking the advice of a third party. It concluded that:
“It is difficult to imagine an appeal which is more frivolous or vexatious than this one.”
